Case 1:20-ap-01065-VK      Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35         Desc
                           Main Document     Page 1 of 26


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net
  2   BURGEE & ABRAMOFF, P.C.
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364
      T: (818) 264-7575
  4   F: (818)264-7576
  5   Attorneys for Defendants/Cross-Complainants
      RUVIN FEYGENBERG, MICHAEL
  6   LEIZEROVITZ and SENSIBLE CONSULTING
      AND MANAGEM ENT, INC.
  7
  8                         UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                            SAN FERNANDO VALLEY DIVISION
 11
 12   In re:                                 )       Case No. 1:20-bk-11006-VK
                                             )
 13   Lev Investments, LLC,                  )       Chapter 11
                                             )
 14                       Debtor.            )       Adversarial No. 1:20-ap-01065-VK
      _________________________________ )
 15                                          )       OBJECTION TO REPLY OF MIKE
      Lev Investments, LLC,                  )       KEMEL AND REAL PROPERTY
 16                                          )       TRUSTEE, INC. TO OPPOSITION OF
                          Plaintiff,         )       DEFENDANTS/ CROSS-
 17                                          )       COMPLAINANTS RUVIN
             vs.                             )       FEYGENBERG, MICHAEL
 18                                          )       LEIZEROVITZ, AND SENSIBLE
      Ruvin Feygenberg, Michael Leizerovitz, )       CONSULTING AND M ANAGEM ENT,
 19   Sensible Consulting and Management, )          INC. TO ORDER TO SHOW CAUSE
      Inc., Ming Zhu, LLC and Does 1         )       RE: REMAND; DECLARATION OF
 20   Through 100;                           )       JOHN G. BURGEE
                                             )
 21                       Defendants.        )       Status Conference: August 12, 2020
      _________________________________ )            Time: 1:30 p.m.
 22                                          )       Courtroom: 301
      AND CROSS-COMPLAINT.                   )                    21041 Burbank Blvd.
 23   _________________________________ )                         Woodland Hills, CA 91367
 24            Defendants/Cross-Complainants Ruvin Feygenberg, Michael Leizerovitz, and
 25   Sensible Consulting and Management, Inc. (“Sensible”) object to the Reply Brief of Mike
 26   Kemel and Real Property Trustee, Inc. (jointly “RPT”) to Defendants/Cross-
 27   Complainants’ Opposition to the Court’s Order to Show Cause re: remanding this
 28   adversary proceeding to State Court:

                                                 1
Case 1:20-ap-01065-VK      Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35           Desc
                           Main Document     Page 2 of 26


  1   I.     THE CO URT SHOULD DISREGARD ALL FACTUAL AVERM ENTS IN
  2          THE REPLY BRIEF OF RPT.
  3          In Reply to the Opposition to Remand of Defendants/Cross-Complainants (AP
  4   Document 24), RPT include a multitude of factual contentions that are wholly
  5   unsupported by any citation to evidence or other support. Pretty much the only important
  6   fact that RPT got right was that Mr. Kemel and his company RPT conducted a trustee’s
  7   sale of real property in Coachella, California which was in violation of California Civil
  8   Code Section 2924g(d) and that the Riverside Superior Court refused to expunge this
  9   violation of law. Although RPT attempts to blame Lev’s attorney for the transgression,
 10   (a) whose fault caused the improper foreclosure has not been determined, there is only
 11   RPT’s contention that it was the attorney’s fault, and (b) who is liable for the improper
 12   foreclosure has also not been determined. RPT’s effort to “pass the buck” as to fault,
 13   does not mean that it necessarily has no responsibility. To wit, RPT is supposedly the
 14   foreclosure professional; it would be incumbent upon RPT to know the law in which it
 15   operates its business (and there is no suggestion that it warned anyone that proceeding
 16   with the sale would be a violation of law).
 17          Otherwise, RPT’s wholly unsupported factual claims are simply wrong. Some of
 18   the material misstatements of fact include:
 19          *      There was no five-way partnership to acquire the Albers property. There
 20                 was a three-way written loan agreement between Lev, Dr. Leizerovitz and
 21                 Dr. Feygenberg. (See Exhibit 1.) Ms. Ayzenberg and FR LLC were not
 22                 part of this contract. In fact, FR LLC could not be a lender since it did
 23                 not exist as an entity at the time. (See Exhibit 2.)
 24          *      The Alberts property was not foreclosed on by a “quintet”. The Deed of
 25                 Trust that was foreclosed was owned by Lev, Dr. Leizerovitz and Dr.
 26                 Feygenberg. (See Exhibits 3 and 4.)
 27          *      Dr. Leizerovitz and Dr. Feygenberg were not seeking to sell the Albers
 28                 property as there were not supposed to be the owners of the property. They

                                                    2
Case 1:20-ap-01065-VK      Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35           Desc
                           Main Document     Page 3 of 26


  1                 were lenders and did not have an interest in the profits from any sale as
  2                 confirmed by the loan agreement. (See Exhibit 1.)
  3          *      The causes of action in the Cross-Complaint in this adversary proceeding
  4                 for the wrongful foreclosure of the Coachella land are not asserted against
  5                 Lisitsa. (See the Cross-Complaint which is attached as Exhibit 2 to the
  6                 Opposition to Remand.)
  7          *      Dr. Feygenberg has not asserted any claim in the Cross-Complaint based
  8                 upon the wrongful foreclosure of the Coachella land. (Id.)
  9          *      FR LLC stated the following in its Memorandum of Points and Authorities
 10                 in Support of Remand for the action FR LLC v. Lev Investments, LLC: “FR
 11                 requires a jury trial.” (1:20-ap-1060, Document 8, page 3, line 3.) Now it
 12                 is claimed that a jury trial was not requested in that action.
 13          There are many other misrepresentations of fact in RPT’s Reply, and, again,
 14   absolutely no support for any factual allegation therein. Defendants/Cross-Defendants
 15   therefore object to all purported factual statements in RPT’s Reply and ask the Court to
 16   disregard to those unsupported and generally false statements.
 17
 18   DATED: August 7, 2020.                     BURGEE & ABRAMOFF P.C.
 19
 20                                              By:       /s/ John G. Burgee
                                                       JOHN G. BURGEE
 21                                              Attorneys for Defendants Ruvin Feygenberg,
                                                 Michael Leizerovitz, and Sensible Consulting
 22                                              and Management, Inc.
 23
 24
 25
 26
 27
 28

                                                    3
Case 1:20-ap-01065-VK       Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35               Desc
                            Main Document     Page 4 of 26


  1                           DECLARATION OF JOHN G. BURGEE
  2          I, JOHN G. BURGEE declare:
  3          1.     I am an attorney at law duly qualified before this Court and am a principal
  4   of the law firm Burgee & Abramoff Professional Corporation, attorneys of record for
  5   Cross-Complainant Michael Leizerovitz. I have personal knowledge of the facts stated
  6   herein and if called upon to testify, I can and will competently testify thereto.
  7          2.     Attached hereto as Exhibit 1 is a true and correct copy of the loan
  8   Agreement between Lev, Dr. Leizerovitz and Dr. Feygenberg for the acquisition of the
  9   Albers property. (It is believed that Gina Lisitsa, who prepared the document and acted
 10   as attorneys for all parties despite the conflict of interest in doing so, has a fully signed
 11   copy of this document. Ms. Lisitsa and failed and refused to produce documents to her
 12   former clients.)
 13          3.     Attached hereto as Exhibit 2 is a true and correct copy of the Articles of
 14   Organization of FR L.L.C. downloaded from the Secretary of State website.
 15          4.     Attached hereto as Exhibit 3 is a true and correct copy of the Assignment
 16   and Assumption Agreement for the acquisition of the Deed of Trust in foreclosure on the
 17   Albers property by Lev, Dr. Leizerovitz and Dr. Feygenberg. (It is believed that Gina
 18   Lisitsa, who prepared the document and acted as attorneys for all parties despite the
 19   conflict of interest in doing so, has a fully signed copy of this document. Ms. Lisitsa and
 20   failed and refused to produce documents to her former clients.)
 21          5.     Attached hereto as Exhibit 4 is a true and correct copy of the Trustee’s
 22   Deed from the foreclosure on the Albers property (which erroneously placed title in the
 23   name of Lev, Dr. Leizerovitz and Dr. Feygenberg, jointly instead of Lev alone.)
 24          I declare under penalty of perjury under the laws of the United States of America
 25   that the foregoing is true and correct. Executed on August 7, 2020, at Woodland Hills,
 26   California.
 27                                                       /s / John G. Burgee
                                                          JOHN G. BURGEE
 28

                                                     4
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document     Page 5 of 26


  1
  2
  3                                    EXHIBIT 1
  4
                                  “LOAN” AGREEMENT
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            5
Case 1:20-ap-01065-VK         Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35                  Desc
                              Main Document     Page 6 of 26



                                          AGREEMENT

This Agreement, made effective as of December 26, 2018, is entered into by and between the
parties identified below, in consideration for the mutual promises, covenants and obligations
contained herein, as follows:

                                            PARTIES

The parties to this Agreement (collectively, the “Parties” and individually, a “Party”) are:

   A. Lev Investments, LLC, a California limited liability company, (“Lev”);

   B. Ruvin Feygenberg, an individual, (“Feygenberg”);

   C. Michael Leizerovitz, an individual, (“Leizerovitz”).

                                            RECITALS

   A. The Evergreen Adv antage, LLC, a C alifornia limit ed liabilit y compan y,
      (“Ev ergreen ”) (not a part y to this Agreement) extended a loan (the “Loan”) in
      the original principal amount of O n e M i l l i o n S e v e n Hundred Eighty Thousand
      D ollars ($1,780,000) to MANUK ABOYAN ("Borrower"), which is evidenced by that
      certain Promissory Note Secured by Deed of Trust dated October 24, 2016 (the
      “Note") executed by Borrower in favor of Evergreen. The Note is secured by that
      certain Deed of Trust and Assignment of Rents dated October 24, 2016 (the “Deed
      of Trust"), recorded in the Official Records of Los Angeles County, State of California,
      on November 1, 2016 as Instrument No. 2016-1352625, which encumbers Borrower’s
      interest in the real property and improvements (the “Real Property") commonly known as
      13854 ALBERS STREET, LOS ANGELES, CA 91401.

   B. On J ul y 30, 2018, Evergreen recorded a Notice of Default in the Official Records of
      Los Angeles County, State of California as Document Number 2018-0758366 (the
      “NOD”). Borrower failed to cure the default; and on November 5, 2018, the Trustee
      recorded a Notice of Trustee’s Sale in the Official Records of the Los Angeles
      County, State of California as Document Number 2018-1130193 (the “NOTS”). The
      NOTS set forth the date of sale on December 4, 2018, which has been postponed to
      December 26, 2018.

   C. Now, the Parties wish to purchase the Loan from Evergreen, foreclose on the Real
      Property, and sell the Real Property.

   D. NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
      contained herein and other valuable consideration, the receipt and sufficiency of which
      are hereby acknowledged, the Parties, intending to be legally bound, mutually agree as
      follows:
Case 1:20-ap-01065-VK       Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35                   Desc
                            Main Document     Page 7 of 26



                                            TERMS

1.   Payment. Lev shall pay $1,022,500.00 towards the purchase of the Loan on or before
     December 28, 2018. Feygenberg and Leizerovitz shall pay $1,257,675.00 towards the
     purchase of the Loan on or before December 28, 2018. Parties to deposit all funds to
     Lisitsa Law Trust Account on or before December 28, 2018.

2.   Deposit of Lev. By no later than 5:00 p.m. on December 27, 2018, Lev shall deposit a
     non-refundable deposit in the amount of $125,000.00 with Evergreen’s escrow of choice
     (the “Settlement Agent”).

3.   Deposit of Feygenberg and Leizerovitz. By no later than 5:00 p.m. on December 27,
     2018, Feygenberg and Leizerovitz shall deposit a non-refundable deposit in the amount
     of $125,000.00 with the Settlement Agent, receipt of which is hereby acknowledged and
     was deposited into Lisitsa Law Trust Account.

4.   Beneficiaries. Interest in the Loan to be held in the name of Lev Investments, LLC, a
     California limited liability company, as to an undivided 50.00% interest, Ruvin
     Feygenberg, an individual, as to an undivided 25.00% interest and Michael Leizerovitz,
     an individual, as to an undivided 25.00% interest.

5.   Foreclosure. Upon foreclosure of the Real Property, title to the Real Property shall go to
     Lev Investments, LLC and concurrently therewith Feygenberg and Leizerovitz shall
     place a first position deed of trust against the Real Property in the amount of
     $1,257,675.00 (the First Position Loan), with the following terms, maturity date one year
     after Closing Date of Escrow and pre-payment penalty of $120,000 in the first 6 months
     if and only if Lev pays off the First Position Loan, but not if the Real Property is sold.
     There is no pre-payment penalty if the Real Property is sold with the pre-payment period.

6.   Sale of Real Property. Upon sale of the Real Property, Feygenberg and Leizerovitz shall
     get paid $1,257,675.00 plus their incurred expenses first in priority, then Lev gets paid
     the rest of the sale price. Lev shall use all of its best efforts to sell the Real Property as
     soon as possible. Feygenberg and Leizerovitz promise and warrant to help Lev sell the
     Real Property as soon as possible.

7.   Insurance. Simultaneously with the purchase of the Loan, the Parties are to buy
     hazard/liability insurance insuring the Real Property and split the cost according to their
     vesting share.

8.   Reliance on Own Judgment and Legal Consultation. Each of the Parties acknowledges,
     warrants and represents that it relies wholly upon its own (and its own attorney’s)
     judgment, belief and knowledge as to the nature, extent and duration of the issues, claims,
     defenses, rights and obligations relating to this Agreement, and each of the Parties
     represents that it has not been influenced to any extent whatsoever in making this
     Agreement by any representations or statements concerning the subject matter of this
     Agreement or regarding any other matters made by persons, firms, or corporations who
     are hereby released, or by any person or persons representing them. Y. Gina Lisitsa, Esq.,
     who drafted this Agreement, represented both sides.
Case 1:20-ap-01065-VK        Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35                 Desc
                             Main Document     Page 8 of 26


9.    Acknowledgements, Warranties, and Representations. The Parties acknowledge, warrant,
      and represent as follows:

      a.     The execution and delivery of this Agreement, and the consummation and
             performance of the terms and conditions contemplated by this Agreement, do not
             require any consent, approval or action of, or to make any filing with or to give
             notice to any person, court, public authority or entity, and the individuals
             executing this Agreement are duly authorized to enter into this Agreement on
             behalf of the Parties.

      b.     This Agreement is executed voluntarily, with full knowledge of the Agreement
             and its contents, and without duress or undue influence on the part of or on behalf
             of such Parties or any other person or entity.

10.   Legal Capacity. The Parties acknowledge, warrant, and represent that they are legally
      competent and authorized to execute this Agreement.

11.   Force Majeure. If the performance of this Agreement or any obligations hereunder is
      prevented, restricted or interfered with by reason of earthquake, fire, flood or other
      casualty or due to strikes, riot, storms, explosions, acts of God, war, terrorism, or a
      similar occurrence or economic condition beyond the reasonable control of the Parties,
      the Party so affected shall, upon giving prompt notice to the other Parties, be excused
      from such performance during such prevention, restriction or interference, and any failure
      or delay resulting therefrom shall not be considered a breach of this Agreement.

12.   Entire Agreement/Integration. This Agreement is the entire understanding and agreement
      between the Parties relating to the subject matter discussed herein. It is expressly
      acknowledged and recognized by the Parties that there are no other oral agreements or
      understandings between the Parties relating to the subject matter of this Agreement.

13.   Amendments and Modifications. No supplement, modification or amendment of this
      Agreement shall be binding unless executed in writing by all the Parties.

14.   No Waiver. No waiver of any of the provisions of this Agreement shall be deemed a
      waiver of, nor shall it constitute a waiver of, any other provision, whether or not similar,
      nor shall any waiver constitute a continuing waiver.

15.   Collaborative Drafting. Neither this Agreement, nor any provision within it, shall be
      construed against any Party or its attorney because counsel for each of the Parties took
      part in the negotiation and drafting of this Agreement. The doctrine of contra
      proferentem, to the extent that it is still recognized under California law, shall not be
      considered with regard to the interpretation of the terms of this Agreement.

16.   Attorneys’ Fees, Expenses, and Costs. Each of the Parties shall bear their own attorneys’
      fees and costs incurred in connection with the subject matter of this Agreement.

17.   Confidentiality. The Parties agree that the terms embodied in this Agreement shall be
      maintained in total confidence and not be disclosed, except as may be mandated by a
      court of law or government agency, provided, however, that this Agreement shall be
      admissible in a court of law or government agency upon breach of its terms by either
      Party. In the event that this Agreement is filed in a court or government agency, the filing
      party shall give written notice in advance of filing to the other party and will make every
      effort to file the Agreement under seal.
Case 1:20-ap-01065-VK          Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35                Desc
                               Main Document     Page 9 of 26


18.      Necessary Action. Each of the Parties shall do any act or thing necessary to execute any
         or all documents or instruments necessary or proper to effectuate the provisions and
         intent of this Agreement.

19.      Counterparts. This Agreement may be executed in any number of counterparts, each of
         which when executed and delivered shall be an original, but all such counterparts shall
         constitute one and the same agreement. Signatures of this Agreement may be transmitted
         via electronic means (including facsimile or e-mail PDF scan) and shall be considered an
         original and binding against the Party who executed and delivered such signature via
         electronic means.

20.      Notice. Any notice or other communication which a Party is required or may desire to
         give the other under this Agreement shall be in writing and shall be (a) personally
         delivered, (b) mailed by registered or certified U.S. mail, postage prepaid with return
         receipt requested, or (c) delivered by Federal Express or similar generally recognized
         overnight carrier regularly providing proof of delivery, addressed as follows:

 To Lev:                                            To Feygenberg and Leizerovitz:

 c/o                                                c/o
 Y. Gina Lisitsa, Esq                               Ruvin Feygenberg
 LISITSA LAW, INC.
 9107 Wilshire Blvd., Suite 450                     PO Box 18166
 Beverly Hills, California 90210                    Encino, CA 91416
 Telephone: (310) 272-7766                          Telephone: (818) 266-5556
 Fax: (424) 744-4141
 Email: gina@lisitsalaw.com                         Email: drruvin@sbcglobal.net

17.   Time of the Essence. Time is of the essence with respect to all provisions of this
Agreement.

18.    Governing Law and Forum. The laws of the State of California, without giving effect to
choice of law or conflict of law principles, shall govern the validity, construction, performance
and effect of this Agreement.
19.     Full Force and Effect. This Agreement shall become effective upon its full execution by
the Parties.

         The Parties, intending to be legally bound, execute this Agreement on the dates set forth
below.

 Dated: December __, 2018                            LEV INVESTMENTS, LLC


                                                     By: ________________________________
                                                          Dmitri Lioudkovski, Manager
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 10 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 11 of 26


  1
  2
  3                                    EXHIBIT 2
  4
  5                      FR L.L.C. ARTICLES OF ORGANIZATION
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            6
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 12 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 13 of 26


  1
  2
  3                                    EXHIBIT 3
  4
  5                 ASSIGNMENT AND ASSUMPTION AGREEMENT
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            7
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 14 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 15 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 16 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 17 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 18 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 19 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 20 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 21 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 22 of 26


  1
  2
  3                                    EXHIBIT 4
  4
  5                                 TRUSTEE’S DEED
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            8
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 23 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 24 of 26
Case 1:20-ap-01065-VK   Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                        Main Document    Page 25 of 26
   Case 1:20-ap-01065-VK     Doc 34 Filed 08/07/20 Entered 08/07/20 18:47:35   Desc
                             Main Document    Page 26 of 26




    Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com




Thomas D. Sands thomas@thesandslawgroup.com
